DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This application is a 371 of PCT/US17/55440 filed 10/5/2017.  This application claims benefit to U.S. Provisional Application Serial Number 62/404,488, filed 10/5/2016.  Claims 1-9 are pending.

Information Disclosure Statement
The information disclosure statement submitted on 4/3/2019 has been considered by the examiner.  NPL cites 1-5 have been lined through because the corresponding documents have not been provided.

Drawings
The drawings are objected to because Figures 2A-D, 4A-D and 5B-C are illegible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 unnecessarily lists Fusicatenibacter twice, in line 3 and in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al., US 2014/0179726 (US patent application publication cite 1, IDS, 4/3/2019; herein “Bajaj”) in view of Gavrysh, 2013 (cite U, attached PTO-892; herein “Gavrysh”).
Enterococcus, Megasphaera and Roseburia [0152].  Bajaj teaches that the microbiological taxa assayed for producing the gut microbiome signature for the subject are usually bacteria [0036], that the pattern (i.e. relative amounts not just presence or absence) of the particular taxa assayed for producing the gut microbiome signature [0038] can be used for assessing microbiome dysbiosis (i.e. encompassing fungal dysbiosis because the microbiome comprises the totality of microbes including bacteria, fungi and protists) in the subject [0039-43] and that the analysis allows the identification of suitable therapeutic treatments for the subject [0044].  Bajaj teaches that the samples (comprising DNA) for generating the gut microbiome signature for the subject can be stool samples or mucosal biopsies [0033] and teaches that the assay of the sample 
Thus, Bajaj teaches methods for treating a subject with liver cirrhosis, comprising assaying a sample from the subject for bacterial taxa to generate a bacterial profile, comparing the bacterial profile to control profiles to predict microbiome dysbiosis and treating the subject for the microbiome dysbiosis wherein microbiome dysbiosis would appear to encompass fungal dysbiosis but Bajaj does not specifically recite that the dysbiosis being identified and treated in the subject is fungal dysbiosis.  However, a person of ordinary skill in the art at the time of filing would have found it obvious for the microbiome dysbiosis identified and treated in Bajaj to comprise fungal dysbiosis in view of Gavrysh.
Gavrysh examined subjects with liver cirrhosis and intestinal dysbiosis to characterize the intestinal microbiota and the effect of administration of probiotic bacteria to the cirrhotic subjects (Abst.).  Gavrysh teaches that liver cirrhosis led to quantitative and qualitative disturbances of the intestinal microbiota of the subjects (p. 86, ¶2) and demonstrates that liver cirrhosis patients had yeast-like fungi in their intestinal microbiome whereas control individuals did not (pp. 88-89, Table 3).
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of Bajaj wherein the microbiome dysbiosis being predicted and treated is fungal dysbiosis because Gavrysh demonstrates that patients with liver cirrhosis and intestinal microbiome dysbiosis have fungal dysbiosis.  Thus, the method for treating a subject with liver cirrhosis made obvious by Bajaj in view of Gavrysh would comprise assaying a sample prima facie obvious.
Regarding claim 3, Bajaj teaches that the samples for DNA isolation for generating the gut microbiome signature for the subject can be stool samples or mucosal biopsies; therefore, claim 3 is prima facie obvious.
Regarding claim 4, Bajaj teaches that the assay of the sample comprises PCR amplification of the DNA with bacterial specific primers for variable regions of the 16S rRNA gene; therefore, claim 4 is prima facie obvious.
Regarding claim 8, Bajaj teaches that bacterial taxa used to generate the gut microbiome signature of the subject can comprise at least Enterococcus, Megasphaera and Roseburia; therefore, claim 8 is prima facie obvious.
Bajaj teaches that exemplary treatment can comprise eliminating or lessening microflora associated with the disease condition [0044]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to treat fungal dysbiosis comprising fungal overgrowth with anti-fungal therapy because it would eliminate or lessen the microflora associated with the disease condition; therefore, claim 5 is prima facie obvious.
Bajaj teaches probiotic administration ([0018], [0028], [0044], [0050], [0087]), prebiotic administration ([0018], [0027], [0044], [0087]) and microflora transplants from healthy donors (i.e. fecal microbial transplant) [0044] to increase desirable microflora ([0018], [0044], [0087]); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to treat fungal dysbiosis prima facie obvious.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj in view of Gavrysh and Pickering et al., 2005 (cite V, attached PTO-892; herein “Pickering”).
The discussion of Bajaj and Gavrysh regarding claims 1, 3-5 and 7-8 set forth in the rejection above is incorporated herein.
Bajaj doesn’t specifically teach that the subjects with liver cirrhosis examined for fungal dysbiosis are culture-negative for fungal infection; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to examine subjects with liver cirrhosis for fungal dysbiosis even though they are culture-negative for fungal infection in view of the teachings of Pickering.
Pickering teaches assays for detecting invasive fungal infections (Abst.) and teaches that traditional methods for detection of invasive fungal infections require several days of culturing and have a false negative rate (i.e. culture-negative despite the fungal infection) of up to 50% for patients with systemic Candida or Aspergillus infections (p. 5957, ¶2).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to not exclude subjects from the method of predicting and treating fungal dysbiosis on the basis of a negative culture result because Pickering teaches that traditional methods of fungal infection prima facie obvious.
Bajaj doesn’t specifically teach treating the subject with fungal dysbiosis by ceasing or reducing antibiotic use; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to treat fungal dysbiosis caused by excessive antibiotic use by ceasing or reducing the antibiotic use in view of the disclosure of Pickering.
Pickering teaches that there has been a dramatic rise in the incidence of invasive fungal infections since the early 1980s, wherein one of the contributing factors is the widespread use of broad-spectrum antibiotics (p. 5957, ¶1).
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to treat fungal dysbiosis caused by excessive antibiotic use by ceasing or reducing the antibiotic use because Pickering teaches that widespread antibiotic use has led to increased invasive fungal disease; therefore, claim 6 is prima facie obvious.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

	/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651